Citation Nr: 1124352	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected PTSD and/or hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO.  A transcript of the hearing is of record.

In August 2009, the Board remanded these matters to the RO for a VA examination and opinion.  After accomplishing the requested actions to the extent possible, the RO continued the denial of each claim (as reflected in the February 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the issues on appeal.  

An August 2010 Board remand requested that the Veteran be provided with another VA examination as the previous examiner in December 2009 did not adequately address the issue of whether the Veteran's erectile dysfunction is caused by or aggravated by the Veteran's PTSD to include any potential side effects from psychotropic medication.  In this regard, the December 2009 VA examiner noted that there are potential side effects of psychotropic medication.  The Veteran was also currently on hypertension, prostate and sleep medications also having known potential side effects of erectile dysfunction.  The examiner concluded that to what degree each of these conditions has on the Veteran's current erectile dysfunction would be mere speculation.  The Board noted that the examiner does not have to provide the degree each of these conditions have on the Veteran's current erectile dysfunction, but whether it is at least as likely as not that the medication prescribed for PTSD caused or aggravated the Veteran's erectile dysfunction.  The Board also observed that during the appeal the Veteran was granted service-connection for hypertension and a July 1996 private treatment record indicates that the Veteran's hypertension medication may be contributing to the Veteran's erectile dysfunction.  

On remand, the RO scheduled the Veteran for a VA examination three times; however, VA cancelled the first appointment because the claims file was not available, the Veteran cancelled the second appointment because he was in Vietnam on missionary work and he failed to report to the third examination.   It appears that the Veteran does missionary work and he travels outside of the United States very frequently.  In May 2010, his representative indicated that the Veteran will be in the United States from October 24, 2011 to January 24, 2011 and he requested that a VA examination be rescheduled for that time frame.  In this case, the Board finds that a VA examination, or at least a VA opinion, is necessary prior to adjudicating the claim.   

With respect to the Veteran's service connection claim for GERD, the Board observes that the Veteran was provided with two VA examinations in July 2008 and December 2009.  The examiner was requested to provide an opinion on whether the Veteran's GERD was caused by or aggravated by his service-connected PTSD.  The examiners in July 2008 and December 2009 provided the opinion that it was less likely than not caused by or a result of the Veteran's service-connected PTSD.  However, both examiners did not provide any explanation or supporting rationale with respect to the issue of whether the Veteran's GERD was aggravated by the Veteran's service-connected PTSD.  Thus, the Board finds that a remand is necessary to obtain another medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a genitourinary examination between October 24, 2011 and January 24, 2012 to determine the etiology of the Veteran's GERD and erectile dysfunction.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on whether the Veteran's GERD and erectile dysfunction is at least as likely as not (i.e., a fifty percent or greater probability) caused by OR aggravated by the Veteran's service-connected PTSD and/or  hypertension to include any medication to treat such disorders.  The examiner is asked to provide a clear rationale and explanation to all conclusions reached based on medical principles and the medical evidence of record.

2. If the Veteran fails to appear at the scheduled examination, please forward the claims file to a VA examiner to provide an opinion on the etiology of the Veteran's GERD and erectile dysfunction.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on whether the Veteran's GERD and erectile dysfunction is at least as likely as not (i.e., a fifty percent or greater probability) caused by OR aggravated by the Veteran's service-connected PTSD and/or  hypertension to include any medication to treat such disorders.  The examiner is asked to provide a clear rationale and explanation to all conclusions reached based on medical principles and the medical evidence of record.

3. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for GERD and erectile dysfunction, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


